          Case 1:20-cv-00412-SAB Document 27 Filed 06/23/20 Page 1 of 1



1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    CARLO GUILIANO CRESCI,                             )   Case No.: 1:20-cv-00412-SAB (PC)
                                                        )
9                     Plaintiff,                        )
                                                        )   ORDER DISCHARGING ORDER TO SHOW
10            v.                                            CAUSE AND GRANTING PLAINTIFF’S
                                                        )   MOTION FOR EXTENSION OF TIME TO FILE
                                                        )   AN AMENDED COMPLAINT
11   PERKINS, et al.,
                                                        )
12                                                      )   [ECF Nos. 25, 26]
                      Defendants.                       )
13                                                      )

14            Plaintiff Carlo Guiliano Cresci is proceeding pro se and in forma pauperis in this civil rights

15   action pursuant to 42 U.S.C. § 1983.

16            On June 22, 2020, the Court issued an order for Plaintiff to show cause why the action should

17   not be dismissed for his failure to file an amended complaint. (ECF No. 25.) On this same date,

18   Plaintiff filed a motion for an extension of time to file an amended complaint. (ECF No. 26.)

19            Good cause having been presented, it is HEREBY ORDERED that:

20            1.      The Court’s June 22, 2020 order to show cause is discharged; and

21            2.      Plaintiff is granted thirty (30) days from the date of service of this order to file an

22                    amended complaint.

23
24   IT IS SO ORDERED.

25   Dated:        June 23, 2020
26                                                          UNITED STATES MAGISTRATE JUDGE

27
28

                                                            1
